Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 1 of 7




                                                  20-287
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 2 of 7
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 3 of 7
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 4 of 7
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 5 of 7
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 6 of 7
Case 2:20-cv-00287 Document 1 Filed 03/31/20 Page 7 of 7
Case 2:20-cv-00287 Document 1-1 Filed 03/31/20 Page 1 of 1
